          Case: 3:21-cv-00227-JJH Doc #: 1 Filed: 01/28/21 1 of 5. PageID #: 1




                   THE IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO


     JACOB GANZEL                             *       Case No.
     5221 Patriot Drive
     Toledo, Ohio 43611                       *       Judge

                                  Plaintiff, *        COMPLAINT; JURY DEMAND
     v.                                               ENDORSED HEREON
                                              *
     ADIENT US LLC
     7560 Arbor Drive                         *
     Northwood, Ohio 43619                            Francis J. Landry (0006072)
                                              *       Katherine A. Pawlak (0086885)
                                                      WASSERMAN, BRYAN, LANDRY
                                              *       & HONOLD LLP
                                Defendant.            1090 W. South Boundary St
                                              *       Suite 500
                                                      Perrysburg, Ohio 43551
                                              *       Telephone: (419) 243-1239
                                                      Facsimile: (419) 243-2719
                                              *       Attorney for Plaintiff
                                                      FLandry308@aol.com
                                                      kpawlak@wblhlaw.com
                                                      Jacob Ganzel
                            *     *     *   *   *   *            *     *
                                       JURISDICTION

1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343, 2201

and 2202. This action, in part, is one for money damages, reinstatement, and liquidated damages

resulting from an alleged unlawful discrimination in employment in violation of the Americans

with Disabilities Act and the Amendments thereto which were effective January 1, 2009, 42 USC

12101 et seq. Plaintiff states that on June 15, 2020, he filed a charge of discrimination against


                                                  1
        Case: 3:21-cv-00227-JJH Doc #: 1 Filed: 01/28/21 2 of 5. PageID #: 2




Defendant, based upon associational disability with the U.S. Equal Employment Opportunity

Commission. Charge Number 22A-2020-02222C attached hereto as Exhibit A and incorporated

by reference as if fully restated herein. On November 6, 2020, the District Director of the EEOC

issued to Plaintiff a Notice of Right to Sue advising him of his right to file suit in an appropriate

federal court within ninety (90) days of his receipt of said notice, attached as Exhibit B.

                                              PARTIES

2.     Plaintiff, Jacob Ganzel, is a citizen of the United States and a resident of the City of Toledo,

and the County of Lucas, who has been employed by Defendant since July 16, 2013. At all times

material hereto, Plaintiff was an employee of an employer within the meaning of the Americans

with Disabilities Act as amended in that the Plaintiff was an employee of an entity with more than

fifteen (15) employees.

3.     Defendant Adient US LLC. (“Adient”) is a limited liability company duly organized under

the laws of the State of Michigan. Defendant has a location in the City of Northwood, County of

Wood, State of Ohio. Defendant is an employer within the meaning of the Americans with

Disabilities Act in that it employed more than fifteen (15) employees at all times material hereto.

                                              FACTS

4.     Plaintiff was employed with Defendant from July 16, 2013 until his termination on October

11, 2019.

5.     Plaintiff’s last position with Defendant was as an Assembly Technician.

6.     Plaintiff performed his job well, and was a highly rated and skilled employee.

7.     In 2019, Plaintiff’s fiancée suffered kidney failure and kidney stones and liver issues which

were very serious and disabling conditions.

8.     Plaintiff requested time off work on August 30, 2019, in order to care for his fiancée.



                                                  2
        Case: 3:21-cv-00227-JJH Doc #: 1 Filed: 01/28/21 3 of 5. PageID #: 3




9.     Plaintiff requested the time off work from Yvonne Hambright, the Human Resources

Director. Ms. Hambright told Plaintiff to go and take time off to care for his fiancée, and stated

“family comes first.” She verbally approved his time off request.

10.    At the time Plaintiff requested time off, he informed Ms. Hambright of his fiancée’s

condition.

11.    Thereafter, on September 3, 2019, Plaintiff was called into a meeting with Ms. Hambright

and another Human Resources Representative, and informed that he was being suspended.

12.    On October 11, 2019, Plaintiff contacted his union representative and inquired as to when

he would be able to return to work from his suspension. At that time, Plaintiff was informed that

he no longer worked for Defendant.

                                 FIRST CLAIM FOR RELIEF
 Americans with Disabilities Act--42 U.S.C. Sections 12101 et seq., Associational Disability
                                       Discrimination
13.    Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

twelve (12) of this Complaint, supra, by reference in its entirety as if fully stated herein.

14.          Plaintiff states that at and prior to his termination, he was associated with a disabled

individual within the meaning of 42 U.S.C. Sections 12101 et seq.

15.     Plaintiff states that Defendant terminated his employment because of his association with

a person with a disability.

16.    Plaintiff’s fiancée suffered from kidney failure and kidney stones and liver issues. Her

condition requires regular doctor appointments and physical therapy and required hospitalization.

Her condition affected her daily bodily functioning of her endocrine system, liver and kidneys.

17.    Defendant was aware of Plaintiff’s fiancée’s disabling conditions, as Plaintiff notified

Yvonne Hambright when he requested time off work to assist her.




                                                   3
        Case: 3:21-cv-00227-JJH Doc #: 1 Filed: 01/28/21 4 of 5. PageID #: 4




18.    Thereafter, on September 3, 2019, Plaintiff was called into a meeting with Ms. Hambright

and another Human Resources Representative, and informed that he was being suspended.

19.    On October 11, 2019, Plaintiff contacted his union representative and inquired as to when

he would be able to return to work from his suspension. At that time, Plaintiff was informed that

he no longer worked for Defendant.

20.    Plaintiff was disciplined/suspended, leave of absence was approved and then later

overturned, and terminated.

21.    The reasons advanced by Defendant were false and pretextual, as Defendant approved his

leave of absence verbally.

22.    At the time of and prior to his termination, Plaintiff was meeting and exceeding all of

Defendant’s legitimate expectations, and was a highly rated and skilled employee. Plaintiff was

qualified for his position, performed his job well, and satisfied the normal requirements of his

position.

23.    Plaintiff states that the termination of Plaintiff permitted the retention of employees who

were not associated with those with a disability.

24.    Upon information and belief, Plaintiff was replaced after his termination.

25.    Plaintiff states that in terminating his employment, the Defendant violated and/or

intentionally violated Section 12112(a) made actionable pursuant to 42 U.S.C. Section 12117.

26.         As a proximate result of the acts of Defendant, Plaintiff has suffered the loss of his job

position including back pay, future pay, and lost fringe benefits and pension benefits. Plaintiff has

also suffered great mental and emotional stress, anxiety, humiliation, and embarrassment. Plaintiff

has also been forced to incur court costs and attorney’s fees.




                                                    4
        Case: 3:21-cv-00227-JJH Doc #: 1 Filed: 01/28/21 5 of 5. PageID #: 5




       WHEREFORE, Plaintiff demands a judgment against Defendant for restatement to his

position or in lieu of reinstatement for back pay, for front pay, compensatory and punitive damages

for emotional distress, anxiety, damages for emotional distress, anxiety, humiliation and

embarrassment plus his costs, interest and reasonable attorney fees. Plaintiff also seeks an amount

of liquidated damages equal to his damages including back pay and front pay, all together with

prejudgment and post judgment interest. Plaintiff further prays for whatever other legal or

equitable relief he may appear to be entitled to.

                               Respectfully submitted,

                                        WASSERMAN, BRYAN, LANDRY & HONOLD, LLP

                                                                                  /s/Francis J. Landry
                                                                      Francis J. Landry, Attorney for
                                                                              Plaintiff, Jacob Ganzel

                                         JURY DEMAND



            Plaintiff demands a jury trial as to all issues so triable in the within cause.

                                        /s/Francis J. Landry
                                         Francis J. Landry




                                                    5
